Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Benoit on 4/21/2021.

The application has been amended as follows: 

Line 10 of claim 1 currently reads “for retracting beneath the seat when the seat is deployed; and”, this has been replaced with “for retracting beneath the seat when the seat is deployed, wherein the second front panel is substantially perpendicular to the second top surface when the seat is stowed; and”.
Line 6 of claim 12 currently reads “a stowable seat located between the first cabinet and the second cabinet;”, this has been replaced with “a stowable seat located between the first cabinet and the second cabinet, the seat having a convertible seat back for converting to a third top surface when the seat is stowed, and a third inboard panel for concealing the seat when the seat is stowed, the third inboard panel being retractable for retracting beneath the seat when the seat is deployed, wherein the third inboard panel is substantially perpendicular to the third top surface when the seat is stowed;”.
Lines 10-12 of claim 21 currently reads “mode; and the seatback articulates between the first mode and the second mode for deploying and stowing the seat, respectively;”, this has been replaced 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 12, and 21 are allowed because the prior art of record fails to teach or suggest a seat having a convertible seat back for converting to a top surface when the seat is stowed, and an inboard panel for concealing the seat when the seat is stowed, the inboard panel being retractable for retracting beneath the seat when the seat is deployed, wherein the inboard panel is substantially perpendicular to the top surface when the seat is stowed.
The best prior art of record is Odell (US #2,981,313) which does teach a seat having a convertible seat back for converting to a top surface when the seat is stowed, but Odell does not teach an inboard panel for concealing the seat when the seat is stowed, the inboard panel being retractable for retracting beneath the seat when the seat is deployed, wherein the inboard panel is substantially perpendicular to the top surface when the seat is stowed.
Another prior art of record is Park (PGPub #2007/0164157) which teaches a seat with an inboard panel that can move between two positions, but Park does not teach that the seat has a convertible back, nor that the inboard panel is retractable for retracting beneath the seat when the seat is deployed, wherein the inboard panel is substantially perpendicular to the top surface when the seat is stowed.
Another prior art of record is NEFF Ovens (https://www.youtube.com/watch?v=zkJNDaTVEdM), this teaches a system with an inboard panel for concealing  an object when the object is closed, the inboard panel being retractable for retracting beneath the object when the object is open.  But, NEEF 
It would not have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a convertible seat with an inboard panel that is substantially perpendicular to the top surface when the seat is stowed, Odell does not teach about the existence of an inboard panel, the inboard panel of Park does not move in the same manner as is claimed and instead moves from a vertical position to an outwardly extended position to become a footrest for the user rather than to help conceal the seat, and NEEF Ovens does teach an inboard panel that conceals an object while in a vertical position and is stored beneath the object when the object is in an open position, but when the inboard panel is in a vertical position the panel is substantially parallel with the top surface rather than substantially perpendicular, and while many ovens do have a top surface that would be perpendicular to this inboard panel those top surfaces are cooking surfaces that are not designed to be convertible like is claimed and could not function as a seatback.
Claims 2-5, 8-11, 13-15, and 22-24 are allowable due to their respective dependencies on allowable claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083.  The examiner can normally be reached on Mon - Thu 7:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.L.G./               Examiner, Art Unit 3647                                                                                                                                                                                         
/Richard R. Green/Primary Examiner, Art Unit 3647